1                       IN THE UNITED STATES DISTRICT COURT
2
                             FOR THE DISTRICT OF ALASKA
3

4
       STATE OF ALASKA, DEPARTMENT
5      OF TRANSPORTATION & PUBLIC
       FACILITIES,                                     Case No. 3:20-cv-00306-JWS
6

7                           Plaintiff,
                                                        ORDER GRANTING
8
              vs.                                    DEFENDANTS’ MOTION TO
9                                                      PERMIT TELEPHONIC
       2.396 ACRES MORE OR LESS NEAR                     PARTICIPATION
10
       BETHEL, ALASKA; 3,344 SQ. FT.
11     MORE OR LESS NEAR BETHEL,
       ALASKA; the Bureau OF INDIAN
12     AFFAIRS; EARL POLK III; WARREN
13     POLK; VINCENTO POLK; JASON
       POLK; and SOPHIE EVAN,
14

15                          Defendants.

16

17

18
                    This matter having come before the Court on Defendant’s Motion to
19
     Permit Telephonic Participation, and the Court being fully advised,
20

21                  THEREFORE, IT IS HEREBY ORDERED that Defendants’ motion is
22   GRANTED. Counsel for the Polk Defendants may participate telephonically at the
23
     conference scheduled for July 22, 2021, at 9:00 a.m. by calling (888) 363-4734, Access
24

25
     Code 1402979, from a landline telephone five minutes prior to the conference.

26                  IT IS FURTHER ORDERED that this order permitting telephonic
27
     participation shall extend to future proceedings which, in the opinion of counsel for
28




            Case 3:20-cv-00306-JWS Document 22 Filed 07/14/21 Page 1 of 2
1    the Polk Defendants, does not necessitate appearing in-person, subject to this Court
2
     indicating otherwise in the context of any future proceeding.
3

4
                      IT IS SO ORDERED this 14th day of July, 2021, at Anchorage, Alaska.

5
                                                                     /s/ John W. Sedwick
6
                                                                    JOHN W. SEDWICK
7                                                             Senior United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     State v. 2.396 Acres More or Less Near Bethel, Alaska, et al.            Case No. 3:20-cv-00306-JWS
     Order Granting Defendants’ Motion to Permit Telephonic Participation                          Page 2
              Case 3:20-cv-00306-JWS Document 22 Filed 07/14/21 Page 2 of 2
